        Case 6:20-cv-00902-ADA Document 9-11 Filed 11/25/20 Page 1 of 1




                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF TEXAS
                                     WACO DIVISION

WSOU INVESTMENTS, LLC D/B/A BRAZOS                    Civil Action No.: 6:20-cv-00812-ADA
LICENSING AND DEVELOPMENT,                                              6:20-cv-00813-ADA
                                                                        6:20-cv-00814-ADA
                 Plaintiff,                                             6:20-cv-00815-ADA
                                                                        6:20-cv-00816-ADA
v.                                                                      6:20-cv-00902-ADA
                                                                        6:20-cv-00903-ADA
JUNIPER NETWORKS, INC.

                 Defendant.                           JURY TRIAL DEMANDED

     ORDER GRANTING JUNIPER NETWORKS, INC.'S OPPOSED MOTION TO
      TRANSFER VENUE TO THE NORTHERN DISTRICT OF CALIFORNIA

       Before the Court is Defendant Juniper Networks, Inc.’s Opposed Motion to Transfer

Venue to the United States District Court for the Northern District of California. The Court,

having considered the same, is of the opinion the motion should be GRANTED.

       IT IS THEREFORE ORDERED that Defendant Juniper Networks, Inc.’s Opposed

Motion to Transfer Venue to the Northern District of California is GRANTED. The above-

captioned actions shall be transferred to the United States District Court for the Northern District

of California.

       SIGNED this _____day of ___________________, 202__.



                                                HON. ALAN D. ALBRIGHT
                                                UNITED STATES DISTRICT JUDGE




                                                                                             Page | 1
